DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Notice of Allowance based on application 16/852,554 filed February 6, 2020. 

Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed because none of the prior art either alone or in combination discloses a semiconductor device comprising: a germanium (Ge) substrate; a passivation layer above the Ge substrate, wherein the passivation layer includes one or more molecular monolayers with atoms of one or more group 15 elements or group 16 elements; a low-k interlayer above the passivation layer, wherein the low-k interlayer has a small dielectric constant relative to a dielectric constant of silicon dioxide; a high-k interlayer above the low-k interlayer; and a metal contact above the high-k interlayer. Claims 2-11 are also allowed based on their dependency from claim 1.
Claim 12 is considered allowable because none of the prior art either alone or in combination discloses a method for forming a semiconductor device comprising: performing an initial cleaning of a germanium (Ge) substrate using mineral acid to produce a halogen terminated Ge surface for the Ge substrate; removing at least a part of remaining oxygen from the halogen terminated Ge surface and forming a passivation 
Claim 20 is allowed because none of the prior art either alone or in combination discloses a computing device comprising: a processor; a memory device coupled to the processor, wherein the processor or the memory device includes a transistor, and the transistor includes: a germanium (Ge) substrate; a passivation layer above the Ge substrate, wherein the passivation layer includes one or more molecular monolayers with atoms of one or more group 15 elements or group 16 elements; a low-k interlayer above the passivation layer, wherein the low-k interlayer has a small dielectric constant relative to a dielectric constant of silicon dioxide; a high-k interlayer above the low-k interlayer; and a metal contact above the high-k interlayer. Claims 21-25 are also allowed based on their dependency from claim 20. 
Claim 26 is allowed because none of the prior art either alone or in combination discloses a semiconductor device comprising: a germanium (Ge) substrate; a passivation layer above the Ge substrate, wherein the passivation layer includes one or more molecular monolayers with atoms of one or more group 15 elements or group 16 elements, a first low-k interlayer above the passivation layer; a second low-k interlayer over the first low-k interlayer, wherein the first low-k interlayer includes MExOy, and the second low-k interlayer includes MEx where E is one or more of S, Se, Te, N, P, As, Sb, or Bi, and M is one or more of Al, Ga, In, Sc, Y, La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, or Lu, in combination with the other limitations of claim 26.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lieten (Pre-Grant Publication 2011/0089520)
Kaufman-Osborn (Pre-Grant Publication 2014/0109930)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        


/DAVID VU/Primary Examiner, Art Unit 2818